Citation Nr: 0820972	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-37 095	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1992, for the award of service connection for right cervical 
radiculopathy.   

(The issue of entitlement to an effective date earlier than 
January 14, 1992, for the award of service connection for 
degenerative joint disease of the right hip and knee is 
addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision, 
which awarded the veteran service connection for right 
cervical radiculopathy, effective from January 14, 1992.  The 
veteran perfected a timely appeal as to the effective date 
awarded, asserting that an effective date in 1978 should be 
assigned.  The veteran's attorney asserts that if a 1978 date 
cannot be assigned; an effective date of October 1983, 
representing the date that a letter the veteran wrote to his 
United States Senator was associated with his VA claims file, 
should be assigned.


FINDINGS OF FACT

1.  The Board denied service connection for a cervical spine 
disorder manifested by pain in the right arm in a March 1979 
decision.

2.  In the October 1983 letter to his United States Senator, 
the veteran clearly evidenced his belief in his entitlement 
to VA disability compensation for pain in his leg and arms 
and for a pinched nerve.

3.  The presence of C7 radiculopathy is demonstrated for the 
record in 1978, prior to the receipt of the veteran's 1983 
informal claim for entitlement to service connection for pain 
in his arms and a pinched nerve.


CONCLUSIONS OF LAW

1.  The Board's March 1979 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  The October 1983 letter to the veteran's United States 
Senator was an informal claim for service connection for pain 
in his leg and arms and for a pinched nerve.  38 U.S.C.A. 
§§ 501, 5110 (West 2002); 38 C.F.R. § 3.155 (2007).

3.  October 27, 1983, the date VA received the veteran's 
letter to his Senator is the earliest possible effective date 
which may be assigned to the award of service connection for 
right cervical radiculopathy.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the evidence required to support his 
claim for entitlement to service connection for cervical 
radiculopathy has been in his file since as early as 1978.  
He therefore requests that an effective date of 1978 be 
assigned to represent this.  His attorney asserts that if a 
1978 date cannot be assigned; that alternatively, a letter he 
wrote to his United States Senator in 1983 should be accepted 
as an informal claim to reopen a previously-denied claim for 
entitlement to service connection for disability caused by 
cervical radiculopathy, thereby supporting the grant of an 
earlier effective date for that benefit.  

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the veteran was provided with such a 
notification letter in November 2003.  However, in his April 
2008 written argument, the veteran's attorney cites case law 
to the effect that any notice deficiency is less likely to be 
prejudicial to an appellant when the appellant is represented 
by counsel, and explicitly waives any requirement for further 
notice, requesting that no Board remand be promulgated based 
solely upon any deficiency in the notice provided to the 
veteran thus far.  The Board accepts this waiver and will 
proceed with review of this appeal, assuming that the 
veteran, as advised by his attorney, is fully cognizant of 
the law governing his appeal and of the type of evidence that 
is necessary to substantiate his claim.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The current effective date of January 14, 1992, was assigned 
because that date is when a pertinent statement from a fellow 
serviceman was received by VA.  The VA accepted this 
statement as an informal claim for entitlement to service 
connection for cervical radiculopathy.  In general, the 
effective date of a grant of service connection is based upon 
a variety of factors, including the date of claim, date 
entitlement arose, and the finality of prior decisions.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Following the veteran's discharge from service in October 
1969, he filed a claim in October 1978 for service connection 
for a pinched nerve that caused pain in his right arm.  He 
asserted that the pinched nerve must have been caused by 
"the fall that I had in the service during training for the 
obstacle course."  The RO denied this claim in an October 
1978 rating decision.  The veteran appealed this denial to 
the Board.  In a March 1979 decision, however, the Board 
denied the appeal.  The Board's decision is final and thus an 
effective date prior to that decision is precluded.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In October 1983, the veteran wrote a letter to his United 
States Senator, in which he expressed his frustration with 
the VA's denial of his claims, making specific reference to 
problems with his "leg and arms."  The Senator's office 
forwarded the veteran's letter to the RO, where it was 
received on October 27, 1983.  The RO did not interpret this 
letter as a claim to reopen, but sent a letter to the 
Senator's office, explaining that the veteran's claim for 
service connection for a "cervical spine disorder manifested 
by pain in the right arm" had been denied by the Board in 
1979.  

No further correspondence or other contact was received from 
the veteran until the January 1992 statement which was 
interpreted as an informal claim, and provided the basis for 
the currently-assigned effective date.

The date of entitlement to an award of service connection 
based upon the submission of new and material evidence is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2) [emphasis 
added].

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511; 38 C.F.R. §§ 3.1(p), 3.400(b)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  We note that the provisions 
of 38 C.F.R. § 3.1(p) and 3.155(a) have remained the same 
since 1983.

In this case, the only communication from the veteran between 
the date of the final March 1979 Board decision and the 
January 1992 statement consists of the 1983 correspondence 
with the veteran's Senator.  The veteran and his attorney 
argue persuasively that this letter should be considered an 
informal claim for service connection for right cervical 
radiculopathy, asserting that although the veteran did not 
explicitly indicate a desire to reopen his claim, a plain 
reading of the letter reflects the veteran's belief in his 
entitlement to disability compensation.  Upon review, the 
Board agrees.  Review of the letter shows that the veteran 
believed he had been injured in service and continued to 
suffer from "problems with [his] leg and arms," ever since 
the original injury.  He specifically identified pain 
resulting from a pinched nerve in the letter.  Therefore, the 
Board holds that the 1983 letter to the veteran's Senator may 
properly be considered an informal claim for service 
connection for pain in his leg and arms and for a pinched 
nerve.

Next the Board must establish the date that entitlement to 
the benefit sought arose, so that we may determine which is 
the later date.  Review of the veteran's contentions shows 
that he did not complain of neck problems per se during 
service or for many years thereafter.  However, his 
contentions reflect complaints of right shoulder and arm pain 
throughout the time period after service.  Review of the 
medical evidence of record shows that private medical testing 
in June 1978 revealed C7 radiculopathy, with denervation of 
the affected shoulder and arm muscles.  Service connection 
for the veteran's right cervical radiculopathy has already 
been granted, based upon an informed medical opinion on the 
matter.  

Applying the regulatory guidance, therefore, yields the 
conclusion that the later of the two dates, the date of 
receipt of the new claim or the date entitlement arose, is 
the date of receipt of the new claim.  The medical evidence 
shows that the veteran had C7 radiculopathy at least as early 
as June 1978 and the informal claim for service connection 
for pain in his arms and a pinched nerve was received in 
October 1983.  Thus, the evidence supports an award of an 
effective date of October 27, 1983, for service connection 
for right cervical radiculopathy.  The veteran's appeal is 
therefore granted.


ORDER

An effective date of October 27, 1983, for the award of 
service connection for right cervical radiculopathy is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


